Plaintiff in error was convicted in the district court of Pottawatomie county on a charge of murder, and his punishment fixed at imprisonment for life in the state penitentiary.
The appeal in this case was filed in this court on the 7th day of December, 1927. No briefs have been filed on behalf of plaintiff in error, and no appearance was made for oral argument. Upon a careful examination of the record, we find no errors depriving the appellant of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.